  
Contract for RMB Loans


















 
 
Name of Borrower: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Name of Lender: Bozhou Branch of Bank of China Limited

 

 
 
 
 

 
No.: 2010 B.Z.X.D.Z 027
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Contract for RMB Loans (Short-term)
No.: 2010 B.Z.X.D.Z 027


Borrower: Anhui Xuelingxian Pharmaceutical Co., Ltd.
No. of business license: 341600000022207
Legal representative/Principal: Wang Shunli
Domicile: East Liuge Village, Shijiuli Town, Qiaocheng District,
Bozhou    Postal code: 236800
Financial institution of deposit & account No.:  Bozhou Branch of China
Construction Bank
                                                                                   
34001886708052500433                                      
Tel: 0558-5185718           Fax: 0558-5185776




Lender: Bozhou Branch of Bank of China Limited
Legal representative/Principal: Sun Wei
Domicile: No.36 Qiaoling Road, Qiaocheng District           Postal code: 236800
Tel: 0558-5525269           Fax: 0558-5500066


Article 1 Amount of loan
Amount of loan: (in capital) Say RMB One Million Yuan;
                              (in words) 1,000,000.00.


Article 2 Life of loan
Life of loan: 12 months from the actual date of draft; if it is payment by
installments, it shall be from the first actual date of draft.
The Borrower shall withdraw money strictly according to the agreed time. If the
actual date of draft is later than the agreed time, the Borrower shall also
repay on the date agreed by the Contract.


Article 3 Purpose of loan
Purpose of loan: Medicinal materials purchasing.
Without written permission of the Lender, the Borrower shall not change the
purpose of loan, including but not limited to, the Borrower shall not use the
loan in stock or other security investment, shall not use in the items
prohibited by any law, regulation, supervision regulation and national policy or
the items not legally approved, and items and purposes prohibited to be invested
in bank loan.


Article 4 Interest of loan and interest calculation & settlement
1.  
Interest rate of loan

The interest rate of loan shall adopt the following method:
Fixed interest rate, the annual interest rate is 5.5755% and the interest rate
of the contract shall be same within the life of loan.
2.  
Interest calculation

The interest shall be calculated since the actual date of draft of the Borrower
according to the actual drawings and days of spending.
 
 
 

--------------------------------------------------------------------------------

 
 
Calculation formula of interest: Interest=Principal×Actual Days×Daily Rate.
 
The base of daily rate calculation is 360 days and the reduction formula: Daily
Rate=Annual Interest Rate/360.
3.  
Interest settlement method

The Borrower shall adopt the following first interest settlement method:
(1)  
Settle interest quarterly, the 20th day of the last month of each quarter is the
interest settlement date and the 21st day is the interest payment date.

(2)  
Settle interest monthly, the 20th day of each month is the interest settlement
date and the 21st day is the interest payment date.

If the last repayment date of the principal of loan is not on the interest
payment date, the last repayment date of the principal of loan is the interest
payment date and the Borrower shall pay off all interests.
4.  
Interest penalty

(1)  
If the Borrower fails to repay according to the time agreed, the interest shall
be charged for the overdue portion since the overdue date according to the rate
of interest penalty of the overdue loan till the Borrower paring off the
principal and interest;

(2)  
If the Borrower fails to use the loan according to the purpose agreed, the
interest shall be charged for the embezzlement portion since the embezzlement
date according to the rate of interest penalty of the embezzlement loan till the
Borrower paring off the principal and interest.

(3)  
For the overdue loan embezzled, the interest shall be charged according to the
rate of interest penalty of the embezzlement loan;

(4)  
For the interest and interest penalty cannot be paid by the Borrower on time,
the compound interest shall be charged according to the rate of interest penalty
agreed in this article through the interest settlement method agreed in item 3
of this article;

(5)  
If the adjustment of interest rate of loan agreed by the contract occurs during
calculating interest penalty and compound interest, the interest penalty and
compound interest shall be calculated in sections since the date of adjustment;

(6)  
Rate of interest penalty

A.  
Within the life of loan, the rate of interest penalty of the overdue loan shall
charge 30% additionally based on the level of loan interest rate agreed in item
1 of this article, and the rate of interest penalty of the embezzlement loan
shall charge 50% additionally based on the level of loan interest rate agreed in
item 1 of this article.

B.  
Since the expiration date of loan, the rate of interest penalty of fixed
interest rate loan shall be changed as the floating interest rate and the
floating period is 12 months. The re-pricing day is the corresponding day of the
expiration date of loan in the re-pricing month. If there is no corresponding
day in the current month, then the last day of the current month is the
re-pricing day.

Within the first floating period, the rate of interest penalty of the overdue
loan shall charge 30% additionally based on the level of loan interest rate
agreed in item 1 of this article, and the rate of interest penalty of the
embezzlement loan shall charge 50% additionally based on the level of loan
interest rate agreed in item 1 of this article.
 
 
 

--------------------------------------------------------------------------------

 
 
After expiration of each floating period, the benchmark interest rate for loans
of the same grade announced by the People's Bank of China on the re-pricing day
shall be the base rate of the next floating period, and the rate of interest
penalty of the overdue loan shall charge 30% additionally based on the base rate
level and the rate of interest penalty of the embezzlement loan shall charge 50%
additionally based on the base rate level.
C.  
After the expiration of the life of loan, the interest rate of floating interest
rate loan shall be floated according to the floating period and method agreed in
item 1 of this article. The rate of interest penalty of the overdue loan shall
charge      % additionally based on the floating interest rate level and the
rate of interest penalty of the embezzlement loan shall charge    % additionally
based on the floating interest rate level.



Article 5 Condition for withdrawal
The Borrower shall meet the following conditions to withdraw:
1.  
The Contract and its attachment have taken effect;

2.  
The Borrower has offered guaranty according to the requirements of the Lender;
the security agreement has taken effect and completed the legal approval,
registration or filing procedures;

3.  
The Borrower has reserved the Borrower’s document, receipt, seal, name list and
specimen signature related to the contract entering and performing to the
Lender, and has filled the relevant documents;

4.  
The Borrower has opened the account necessary for performing the Contract
according to the requirements of the Lender;

5.  
The Borrower shall submit the withdrawal application in written and the
supporting document related to purpose of loan, and handle the relevant
withdrawal procedures 10 banking days before withdrawing;

6.  
The Borrower has submitted the resolution paper and letter of authorization that
the Board of Directors or other authority department agrees to enter and perform
the Contract to the Lender;

7.  
Other condition for withdrawal regulated by law or agreed by both parties.

If the Borrower fails to meet the above conditions for withdrawal, the Lender
has the right to refuse the withdrawal application of the Borrower, except that
it is agreed by the Lender.


Article 6 Withdrawal time and method
1.  
The Borrower shall withdraw according to the following second time and method:

(1)  
Withdraw at one time on                             .

(2)  
Withdraw all loans within 90 days since May 20, 2010.

(3)  
Withdraw in installments according to the following time:

Withdrawal time
Withdrawal amount
           

2.  
If there is portion not withdrew within the above time, the Lender has the right
to refuse the withdrawal application of the Borrower.

If the Lender agrees to extend loan, the Lender has the right to charge the
commitment fee for the overdue withdrawal portion according to the standard of
                                        ; if the Lender refuses to extend loan,
the Lender has the right to charge the commitment fee according to the standard
of                        .


 
 

--------------------------------------------------------------------------------

 
 
Article 7 Repayment of loan
1.  
Otherwise agreed by both parties, the Borrower shall repay the loan of the
Contract according to the following first item:

(1)  
Repaying all loans of the Contract at the expiration date of the life of loan.

(2)  
Repaying loans of the Contract according to the following repayment plan:

Repayment time
Repayment amount
       

If the Borrower needs to change the above repayment plan, it shall submit the
written application to the Lender 10 banking days before the expiration of the
corresponding loan and the change of the repayment plan shall be confirmed by
both parties in written.
2.  
Otherwise agreed by both parties, if the Borrower default the principal and
interest, the Lender has the right to determine the order to repay principal or
interest; If it is the repayment in installments and there are many mature loans
and past-due loans under the Contract, the Lender has the right to determine the
repaying order of a certain repayment; if there are many due contracts for loan
between the Borrower and the Lender, the Lender has the right to determine the
contract performance order of each repayment.

3.  
Otherwise agreed by both parties, the Borrower can repay in advance, but it
shall notify the Lender in written 10 banking days in advance. The amount repaid
in advance shall be used to pay the loan expired at last and it shall repay
according to inverted order.

For the portion repaid in advance, the Lender has the right to charge the
compensation according to 20% of the interest receivable of the portion repaid
in advance.
4.  
The Borrower shall repay according to the following method:

The Borrower shall deposit full money to the following account to repay loan not
later than 5 banking days before the expiration of each principal and interest
and the Lender has the right to actively deduct money from the account at the
expiration date of each principal and interest.
Repayment account name: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Account No.: 499282991938093001.


Article 8 Guaranty
1.  
The guaranty method of the loans under the Contract is:

The Contract is the main contract of Contract of Maximum Mortgage (No.: 2010
B.Z.X.D.Z 020) entered by the guarantor (Bozhou Fengyi TCM Development and
Research Institute) and the Lender, which shall be provided the guaranty of
maximum amount.
The Contract is the main contract of the Maximum Guarantee Contract (No.: 2010
B.Z.X.B.Z 028) entered by the guarantor (Wang Shunli and Wang Jingsheng) and the
Lender.
2.  
If the Borrower or the guarantor has the event may affect the contractual
capacity; or the guarantee contract is invalid, revoked or terminated; or the
Borrower or the guarantor has bad financial condition or involves in important
contentious or arbitration cases; or its contractual capacity may be affected
for other reasons; or the guarantor breaks the guarantee contract or other
contract with the Lender; or the collateral is devalued, damaged, lost and
sealed up to decrease or lose the guarantee value, the Lender has the right to
require, and the Borrower shall be obligated to provide new guaranty or change
the guarantor to guarantee the loan of the Contract.



 
 

--------------------------------------------------------------------------------

 
 
Article 9 Statement and commitment
1.  
The Borrower declares as follows:

(1)  
The Borrower registers legally and validly exists in good standing, and it has
the full capacity for civil conduct and act necessary for entering and
performing the Contract;

(2)  
The Contract entering and performance is based on the real intention of the
Borrower. The Borrower has attained the legal and effective authorization
according to the requirements of its articles of association or other internal
management documents, and it does not violate any agreement, contract and other
legal documents with binding effect to the Borrower; The Borrower has obtained
or will obtain all relevant approval, permission, recording or registration
necessary for entering and performing the Contract;

(3)  
All documents, financial statements, certificates and other materials provided
by the Borrower to the Lender under the Contract are authentic, complete,
accurate and valid;

(4)  
The trading background of the Borrower used to conduct banking business with the
Lender is authentic and legitimate, but not used in the illegal objective like
money laundering;

(5)  
The Borrower does not conceal event that may affect the financial condition and
contractual capacity of the Borrower and the guarantor to the Lender;

(6)  
Other items declared by the Borrower:                                           
 .

2.  
The Borrower promises as follows:

(1)  
Periodically or timely submit its financial statements (including but not
limited to annual report, quarterly report and monthly report) and other
relevant materials to the Lender according to the requirements of the Lender;
the Borrower ensure to continuously meet the following requirements of financial
indexes:                                       ;

(2)  
If the Borrower has entered or will enter the counter guarantee contract or the
similar agreement on warranty obligations with the guarantor of the Contract,
the agreement will not damage any right of the Lender under the Contract;

(3)  
Accept the credit checking and supervision of the Lender and support sufficient
assistance and coordination;

(4)  
If there are the conditions may affect the financial condition and contractual
capacity of the Borrower or the guarantor, including but not limited to change
the operation method in any manner like separation, combination, joint
operation, joint venture with foreign capital, cooperation, contractual
operation, recombination, restructuring and listing plan; decrease registered
capital, implement material asset or stock transfer, assume material liability;
or set new material liability to the mortgage, the mortgage is sealed,
dissolved, cancelled or applied for bankruptcy; or involve to important
contentious or arbitration cases; or the operation and financial condition is
bad; or the Borrower has the event of default under other contract, the Borrower
shall notify the Lender timely. If the Borrower adopts any one of the above acts
and will adversely affect the repayment capacity of the Borrower, it shall be
agreed by the Lender in advance;

(5)  
The repayment order of the Borrower to the Lender is prior to loans of the
shareholders of the Borrower, and is not second to the similar loans of other
creditors;

 
 
 

--------------------------------------------------------------------------------

 
 
(6)  
If the net profit after tax in the relevant accounting year is zero or negative,
or the net profit after tax is not sufficient to cover the accumulated deficit
of the former accounting years, or the pretax profit is not used to repay the
Borrower’s principal, interest and fee shall be repaid in the current accounting
year, or the pretax profit is not sufficient to repay the principal, interest
and fee of the next period, the Borrower shall not distribute the stock dividend
and bonus to the shareholders in any manner;

(7)  
The Borrower does not dispose its self-owned assets by means of decreasing its
repayment capacity. The Borrower promises that the amount of external guarantee
shall be less than one time of its self net assets, and the amount of external
guarantee and the amount of single guarantee shall be less than the limited
number regulated by its articles of association.

(8)  
Other items promised by the Borrower:
                                             .



Article 10 Event of default and handling
If one of the following events occurs, the Borrower constitutes a breach of
contract:
1.  
The Borrower fails to perform the repayment obligations to the Lender according
to the Contract;

2.  
The Borrower fails to use the capital to the purpose agreed according to the
Contract;

3.  
The statement of the Borrower in the Contract is not authentic or the Borrower
violates its commitments in the Contract;

4. If the situation in the item 4 of article 2 of Article 9 occurs, the lender
thinks that it may affect the financial situation and contract performance of
the borrower, while the borrower doesn’t comply with the regulations of the
Contract to provide new guarantee and change the guarantor.
5. The credit reputation of the borrower is not good as before, or the
profitability, solvency, operation and cash flow are deteriorated, which breaks
through the agreed index restriction or other financial agreements.
6. The borrower breaches the other contracts with the lender or Bank of China
Limited or other institutes;
7. The guarantor violates the contract provisions, or it breaches other
contracts with the lender or Bank of China Limited or other institutes;
8. The lender terminates the operation or dissolves, cancels or goes bankrupt.
9. When the lender check the financial situation and contract performance of the
borrower (each one year after the effective date of the contract), it find that
there are situation that can affect the financial situation and performance of
the borrower.
10. The borrower violates other provisions of the rights and obligations of the
relevant parties.


If the previous violation behaviors occur, the lender has right to adopt the
following measures respectively or meantime according to the actual situation:
1.  
 It requires the lender and borrower to correct the violation behaviors;

2.  
Fully or partly reduce, suspend or cancel and terminate the granted amount of
the borrower.

3.  
Fully or partly suspend or terminate handling the business application for
drawing money under other items if the lender and the borrower; Fully or partly
suspend or cancel, terminate the release and handling for the unissued loans and
unhandled financing;

4.  
Announce that the unpaid loans/financing principal and interest and other
payable items fully or partly overdue.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Terminate or dissolve the Contract, fully or partly terminate other contracts of
the borrower and lender;

6.  
Request the borrower to compensate for the losses of the lender owing to the
violation.

7.  
This needs to be notified in advanced or afterwards to deduct the account items
opened in the unit of the lender or Bank of China Limited or other institutes,
so as to pay off all or part of the debts of the borrower under this Contract.
The undue payment in the accounts shall be deemed as being due. If the currency
type is different from the price currency of the lender, it shall be converted
in accordance with the applicable transaction quotation exchange rate;

8.  
Execute the right of guaranty;

9.  
Request the guarantor assume the guarantee obligation;

10.  
Other measures necessary to the lender.



Article 11 Rights retaining
If one party doesn’t perform part of entire rights under this contract, or
doesn’t ask the other party to assume part or entire obligations and
responsibility, which shall not constitute the waiver of the rights or exemption
of the obligations and rights.
The tolerance, deferring or expansion of one party to the other party for the
performance of the obligations under this contract will not affect its rights
under the laws, regulations and this contract, and it cannot be deemed as the
waiver of the rights.


Article 12 Change, revision and termination
This contract can be changed or revised in written form through the negotiation
of the two parties, any change or revisions compromise the part of the Contract.
Unless specified by laws and regulations or agreed by the parties, the Contract
cannot be terminated before the obligation is completed.
Unless otherwise specified by laws and regulations or agreed by the parties, any
invalid articles of the Contract will not affect the legal effect of other
items.


Article 13 Applicable laws & disputes solution
This contract is applicable to the laws of the People’s Republic of China.
After the effective date of the Contract, any disputes resulted from this
Contract can be solved through negotiation, if it fails to be solved in this
way, any party shall choose the following method to solve the problem:
Make the lawsuit to the local People’s Court of the lender or Bank of China
Limited of this agreement and single item agreement or other institutes.


Article 14 Fees
Unless otherwise specified by the laws or the relevant parties, all the fees
related to the Contract shall be assumed by the borrower (including but not
limited in the agent fees of lawyers).


Article 15 Attachments
The following attachments compromise the part of the Contract, covering the same
legal effect of this Contract.
1.  
Withdrawal Application (form);



 
 

--------------------------------------------------------------------------------

 
 
Article 16 Other agreements:
1.  
Without the agreement of the lender, the borrower cannot transfer any rights and
obligations to the third party.

2.  
If the lender needs to entrust Bank of China Limited or other institutes to
perform the rights and obligations of the Contract, or arranges the loan
business to be managed by Bank of China Limited or other institutes, the
borrower shall admit this behaviors. Bank of China Limited or other institutes
authorized by the lender has all the rights of this contract, so it can make the
lawsuit to the People’s Court or submit to the arbitration organ or apply for
compulsory execution, to solve the relevant disputes.

3.  
If not affected other items under this Contract, this Contract has the legal
restriction to the two parties and respective successor and assignee.

4.  
Unless otherwise specified, the two parties stated that the domicile of this
contract is the communication address, and id there is the change, the party
promises to notify the other party in written form.

5.  
The transaction under this contract shall be carried out under the dependent
benefits of the two parties. In accordance with the laws and regulations as well
as the supervision requirements, the associated parties or persons shall not
take use of this association to affect the fairness of the transaction.

6.  
The tiles and business names are only used for the convenience of anaphora, and
not used for the explanation of item contents and rights & obligations of the
relevant parties.



Article 17 Take effect
This contract will take effect after signing and sealing of the legal
representative of the two parties.
This contract is in duplicate, with the two parties holding one respectively,
covering the same legal effect.


Borrower: Anhui Xuelingxian Pharmaceutical Co., Ltd. (Seal)
Wang Shunli
May 7, 2010


Lender: Bozhou Branch of Bank of China Limited (Seal0
Sun Wei
May 7, 2010
 
 
 

--------------------------------------------------------------------------------

 